LACOMBE, Circuit Judge.
I find no authority for the proposition that patents may not .be issued to an assignee, who holds through mesne assignments from the inventor, provided such assignments are first entered of record in the Patent Office. So to hold would require a very strained and unreasonable construction of section 4895, Rev. St. (U. S. Comp. St. 1901, p. 3385). That section leaves the discretion with the Patent Office, which may issue to the inventor or'to the as-signee ; and no doubt where there are conflicting assignments the office will avoid passing on questions of title by issuing to the inventor. But *373U docs not appear that the assignments in this case, which were re-'■orcled before issue, were conflicting assignments.
Nor is there any difficulty about proving the assignments, .if notice í o produce and subpoena duces tecum fail to secure the originals, the copies recorded in the Patent Office would! be competent.
Motion to require complainant to prove them as part of his prima facie case is denied.